 





Exhibit 10.56

[image_005.jpg] 



 

November 17, 2017

 



John M. Desmarais, Trustee

Tuxis Trust

26 Deer Creek Lane

Mt. Kisco, New York 10549

 

Dear Mr. Desmarais:

 

Reference is made to that certain Promissory Note, dated June 30, 2016 (the
“Note”), issued by BioRestorative Therapies, Inc. (the “Company”) to Tuxis Trust
(the “Lender”) in the principal amount of $500,000 (the “Principal Amount”). The
Note, as amended, provides that the Principal Amount, together with accrued
interest thereon, is payable on December 1, 2017 (the “Maturity Date”).

 

The Lender hereby waives any and all defaults by the Company under the Note. The
parties agree that the Note is hereby amended such that the Maturity Date for
the payment of the Principal Amount, together with accrued interest thereon,
shall be extended to December 1, 2018.

 

Except as modified herein, the Note shall continue in full force and effect in
accordance with its terms. In addition, the Security Agreement, dated as of July
13, 2017, by and among the Company, the Lender, John M. Desmarais and John M.
Desmarais, as representative, shall continue in full force and effect in
accordance with its terms.

 

This letter may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

 

This letter shall be governed by, and construed in accordance with, the laws of
the State of New York, excluding choice of law principles thereof.

 

  Very truly yours,         BIORESTORATIVE THERAPIES, INC.         By:      
Mark Weinreb     Chief Executive Officer

 

Agreed:

 

TUXIS TRUST

 

By:     John M. Desmarais, Trustee  

 

 

 





